
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 799
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2012
			Mr. Turner of Ohio
			 (for himself, Mr. Chabot,
			 Mrs. Schmidt,
			 Mr. Jordan,
			 Mr. Latta,
			 Mr. Johnson of Ohio,
			 Mr. Austria,
			 Mr. Tiberi,
			 Mr. LaTourette,
			 Mr. Stivers,
			 Mr. Renacci, and
			 Mr. Gibbs) submitted the following
			 resolution; which was referred to the Committee on House Administration, and in
			 addition to the Committee on the Judiciary, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that it is not a violation of the Equal Protection Clause of
		  the Fourteenth Amendment for a State to extend particular consideration to
		  members of the uniformed services and overseas citizens to ensure that such
		  individuals are able to exercise their rights to vote in elections for public
		  office.
	
	
		Whereas because members of the uniformed services and
			 their families are not similarly situated with respect to their ability to
			 vote, our Nation has a long history of acknowledging their sacrifices and
			 awarding them extra opportunity to participate in the democratic
			 process;
		Whereas, during the Civil War, President Lincoln declared
			 a cessation of military operations in order for military personnel to return
			 home for the purpose of casting their ballots;
		Whereas in order to ensure that military personnel serving
			 during the Civil War had access to the ability to vote, election officials were
			 authorized by many States to travel to units in the field for the purpose of
			 establishing polling locations and collecting ballots;
		Whereas the Soldier Voting Act of 1942 was enacted to
			 guarantee Federal voting rights for members of the Armed Forces during
			 wartime;
		Whereas the Federal Voting Assistance Act was enacted in
			 1955, as a result of a study by the American Political Science Association on
			 the problem of military voting;
		Whereas the Federal Voting Assistance Act recommended
			 absentee registration and voting for members of the military, Federal employees
			 who lived outside the United States, and members of civilian service
			 organizations affiliated with the Armed Forces;
		Whereas the Overseas Citizens Voting Rights Act of 1975
			 guaranteed absentee registration and voting rights for citizens outside of the
			 United States, whether or not they maintained a United States residence or
			 address and their intention to return was uncertain;
		Whereas, on August 28, 1986, President Reagan signed into
			 law the Uniformed and Overseas Citizens Absentee Voting Act (UOCAVA);
		Whereas provisions concerning uniformed services and
			 overseas voting were included in the National Defense Authorization Act for
			 Fiscal Year 2002 and the Help America Vote Act of 2002 to amend the
			 UOCAVA;
		Whereas the Ronald W. Reagan Defense Authorization Act for
			 Fiscal Year 2005 (Public Law 108–375) amended UOCAVA to ease the rules for use
			 of the Federal write-in ballot in place of state absentee ballots;
		Whereas the John Warner National Defense Authorization Act
			 for Fiscal Year 2007 (Public Law 109–364) extended a Department of Defense
			 program to assist UOCAVA voters;
		Whereas the Military and Overseas Voter Empowerment Act
			 (MOVE Act) acknowledges that many military members and their families are faced
			 with unique challenges and should be granted particular consideration in the
			 manner in which they can request, receive, cast and return absentee
			 ballots;
		Whereas in McDonald v. Board of Election Commissioners of
			 Chicago, the Supreme Court ruled concerning a challenge to the Illinois
			 absentee ballot statue, which provided absentee ballots for 4 classes of
			 voters;
		Whereas in McDonald, the Supreme Court noted that “the
			 absentee statues, which are designed to make voting more available to some
			 groups who cannot easily get to the polls, do not themselves deny appellants
			 the exercise of the franchise”;
		Whereas the Court stated in Bush v. Hissborough County
			 Canvassing Bd. that UOCAVA voters “do not enjoy the individualism which they
			 serve to defend for all other citizens. How and where they conduct their lives
			 is dictated by the government. The vote is their last vestige of expression and
			 should be provided no matter what their location.”; and
		Whereas the Supreme Court has upheld the right of the
			 States to extend particular consideration to members of the uniformed services
			 and overseas citizens: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)affirms that it is the policy of the United
			 States to provide for the ability of members of the uniformed services to
			 exercise their constitutional right to vote and acknowledges that particular
			 consideration be given them due to restrictions, uncertainties, and risks, such
			 as deployment, that present a challenge in voting;
			(2)recognizes the
			 legislative and judicial precedent of granting particular consideration to
			 members of the uniformed services and overseas citizens regarding absentee
			 voting; and
			(3)affirms that while
			 the Equal Protection Clause of the Fourteenth Amendment “protects against
			 arbitrary classifications, and requires that similarly situated persons be
			 treated equally”, members of the uniformed services and overseas citizens are
			 not similarly situated, and that the restrictions, uncertainties, and risks
			 that members of the uniformed services face warrant consideration that is not
			 arbitrary.
			
